Exhibit 10.3

 

     

LOGO [g446942ex10_3.jpg]

 

WebMD Health Corp.

111 Eighth Avenue

New York, NY 10011

212.624.3700 Phone

[Date]

[Name and Address of Indemnitee]

 

  Re: Priority of Advancement and Indemnification Obligations

Reference is made to that certain Indemnfication Agreement, dated as of the date
hereof, by and between WebMD Health Corp. (the “Company”) and
                    (“Indemnitee”), as the same may be amended from time to time
(the “Indemnification Agreement”). All initially capitalized terms used herein
and not otherwise defined herein shall have the respective meanings set forth in
the Indemnification Agreement.

The Company hereby acknowledges that, in addition to the rights to
indemnification and/or advance of expenses for damages, judgments, liabilities,
assessments, fines, penalties, amounts paid in settlement, fees, costs
(including attorneys’ fees and costs) and other losses (“Losses”) provided to
Indemnitee by the Company (the “Company Indemnification Obligations”) pursuant
to the Indemnification Agreement and the Company’s certificate of incorporation
and bylaws (the “Company Indemnification Documents”), Indemnitee may have
certain rights of indemnification and/or advancement of expenses provided by, or
insurance obtained by,                     (the “Employer”) or its affiliates
other than the Company (the “Employer Indemnification Obligations”). In
consideration of the mutual agreements herein contained, and other good and
valuable consideration, including the agreement of Indemnitee to serve as
director of the Company, the receipt and sufficiency of which is hereby
acknowledged, all parties intending to be legally bound, hereby agree as
follows:

 

1. Company is Primary Obligor.

The Company hereby acknowledges and agrees that, with respect to the Company
Indemnification Obligations, to the fullest extent permitted by law: (i) the
Company is the indemnitor of first resort and has the primary obligation, and
any Employer Indemnification Obligations and any insurer’s obligation to provide
advancement or indemnification to Indemnitee under an insurance policy issued to
the Employer or any affiliate thereof (other than the Company) for the same
Losses are secondary, and (ii) the Company irrevocably waives and

 

1



--------------------------------------------------------------------------------

relinquishes (and covenants and agrees not to exercise) any claims or rights
that it may now have or hereafter acquire against the Employer (or any affiliate
thereof, other than the Indemnitee) that arise from or relate to the existence,
payment, performance or enforcement of the Company Indemnification Obligations,
including any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Indemnitee against the Employer, whether such claim, remedy or right arises in
equity or under contract, statute, common law or otherwise, including any right
to claim, take or receive from the Employer, directly or indirectly, in cash or
other property or by set-off or in any other manner, any payment or security or
other credit support on account of such claim, remedy or right.

 

2. Miscellaneous.

 

  (a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware applicable to contracts entered into and performed
entirely within such State.

 

  (b) This Agreement may be amended, modified, extended or terminated (and the
provisions hereof may be waived) only by a written agreement specifically
identified as such and signed by the Indemnitee and the Company. No oral
amendment, modification or waiver of this Agreement shall be effective.

 

  (c) The Employer is and shall be considered an express third-party beneficiary
of the rights of the Indemnitee hereunder and shall be entitled to enforce this
Agreement to the same extent as the Indemnitee.

 

  (d) This Agreement may be executed in any number of counterparts and by each
of the parties in separate counterparts, each of which when so executed will be
deemed to be an original and all of which together will constitute one and the
same instrument.

 

  (e) This parties hereto acknowledge that this Agreement is not intended to
change the nature or type of Losses subject to the Company Indemnification
Obligations and is intended to affect only the priorities for responsibility for
indemnification and/or advancement of expenses for such Losses. Except as, and
to the extent, expressly provided herein, the Company Indemnification
Obligations remain unchanged by this Agreement.

 

Very truly yours,

 

WEBMD HEALTH CORP.

By:      

Name:

Title:

ACKNOWLEDGED AND AGREED TO as of the date of this letter.

 

By:

   

 

2